Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered, wherein claims 1, 6-8, 11, 12, and 17 were amended, claim 5 was canceled, and claims 19 and 20 were added.
Claims 1, 4, and 6-20 are pending.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, et al. (JP 2011019819, of record, hereinafter “Mizushima”), and further in view of Shin, et al. (CN 205514379, of record, hereinafter “Shin”), translations of record. 

Regarding claim 1, Mizushima discloses a nozzle of a cleaner (Figs 1-2, below, [0015], [0021-26]) comprising: 
a housing 2; and 
an agitator 10 rotatably coupled to the housing, the agitator including a body 11 and a brush part (brushes on periphery of body, Fig 2a) coupled to an outer circumferential surface of the body, 
wherein the brush part includes: 
a first brush 15 (including corresponding first half of base 12a) coupled to the outer circumferential surface of the body, the first brush extending in a radial direction of the body and having a first stiffness (Fig 2a, [0024-25]); and 
a second brush 14 (including corresponding second half of base 12a) disposed in parallel with the first brush, the second brush having a second stiffness less than the first stiffness of the first brush, (Fig 2a, [0024-25]), and 
wherein the body comprises a guide that is provided in the outer circumferential surface of the body (guide defined by recessed portion in the outer surface of body 11, consistent with applicant’s disclosed guide structure, the recessed portion receiving 12a, Fig 2a, [0022-23]) , that is configured to receive portions of the first brush and the second brush, and that is configured to guide coupling of the brush part and the body (as described), and 
wherein the first brush and the second brush are arranged along the guide and extend parallel to one another (Figs 2a-2c, brush elements 14 and 15 arranged along the guide and extend parallel to each).

    PNG
    media_image1.png
    422
    347
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    415
    517
    media_image2.png
    Greyscale

but Mizushima does not explicitly disclose a blocking member disposed in parallel with the first and second brushes, the blocking member and two brushes arranged along the guide, the guide configured to receive portions of the first brush, the blocking member, and the second brush, the blocking member being made of a rubber material and being disposed between the first brush and the second brush, wherein the first brush is configured to contact a floor before the blocking member and the second brush contact the floor based on the agitator rotating in a rotational direction, and wherein the blocking member is configured to contact the floor before the second brush contacts the floor based on the agitator rotating in the rotational direction.
Shin is also concerned with a nozzle of a cleaner comprising a housing and an agitator 100 defining a brush part having circumferential brushes 180, and further teaches providing a rubber blocking member 160 disposed in parallel with brushes 180 (Figs 2-3, below, blocking member provided ahead of the brush relative to rotation to block hair, so the blocking member engages a surface before the brush) to inhibit hair entanglement in the brushes 180 and maintaining the cleanliness of the brush (6:8-11: “the blade can block fiber dust, such as hair embedded in the hair. Thus, the cleanliness of the roller brush can be maintained”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Mizushima by incorporating the rubber blocking member taught by Shin to block hairs from being caught in a brush and thereby providing for a cleaner brush roller (as explained by Shin).  There are two possible locations for placement of the blocking member into the device of Mizushima: directly in front of the brush 14 (between the two brushes) or directly in front of brush 15.   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select the position for the blocking member to be between the two brushes (to block brush 14), choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (blocking the adjacent brush and better maintaining its cleanliness, as described by Shin).  With the blocking member so disposed, a skilled artisan would understand that brushroll rotation in the Y direction (Fig 2a) would provide the sequential contact required by the claim.  

    PNG
    media_image3.png
    325
    424
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    403
    394
    media_image4.png
    Greyscale



Regarding claim 7, Mizushima, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the guide is one of a plurality of guides provided in the body, and wherein the guides are spaced apart from each other at a predetermined interval (plurality of guides provided on the body in a spaced apart arrangement, [0013], [0021-22], Fig 2a).
Regarding claim 8, Mizushima, as modified by Shin, discloses a suction nozzle 2 (Fig 1), an agitator rotatably coupled to the suction nozzle and including a body and a brush part coupled to an outer circumferential surface of the body (as described above in the rejection of claim 1), wherein the brush part includes: a first brush a second brush, a blocking member, as particularly required by the claim, and a guide, as described above, but does not explicitly disclose a cleaner body including a suction motor to which the a suction nozzle is connected.  However, Mizushima does disclose that the described nozzle is for connectable use with an electric vacuum cleaner, a suction tool [0002], [0005-6], [0009-10].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that such an electric vacuum/suction cleaner would necessarily comprise a suction motor, to function as intended.  

Regarding claims 9 and 14, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, but does not explicitly disclose wherein a radial length of the blocking member in the radial direction is equal to a radial length of each of the first brush and the second brush in the radial direction.  In a second embodiment (Fig 4), Mizushima teaches providing bristles 14 and 15 having a same radial length.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the bristles to define the same radial length, as taught by Figure 4, as a simple substitution of a known element to produce the predictable result of debris pick-up.  With regard to the radial length of the blocking member, it would have been obvious to configure the blocking member based on the particular application and intended use of the device, based on basic engineering principles, including configurations in which the blocking member radial length was the same as the brush lengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)
Regarding claims 10 and 15, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, and further discloses wherein a circumferential thickness of the blocking member 160 is constant from an inner end to an outer end of the blocking member along the radial direction (Fig 3, Shin).  

Regarding claims 11, 13, 16, and 18, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, and further discloses wherein the first brush has a first straight side that faces and contacts a first surface of the blocking member (Figs 2a and 2c, Mizushima, innermost bristle of each brush member, first and second, would face the blocking member disposed therebetween, as modified above; Shin, Fig 3, blocking member contacts brush side) and a first bent side that is inserted into the body (first half of 12a that is below 15 defines first bent side, Figs 2a, 2c), and wherein the second brush has a second straight side that faces and contacts a second surface of the blocking member and a second bent side inserted into the body (as described above with the first brush), the first and second bent sides extend in opposite directions from each other along the outer circumferential surface of the body (Figs 2a, 2c).

Regarding claims 12 and 17, Mizushima, as modified by Shin, discloses the limitations of claims 11 and 16, as described above, and further discloses wherein the guide is recessed radially inward from the outer circumferential surface of the body and that extends along the outer circumferential surface of the body, the guide accommodating the first bent side, a portion of the blocking member, and the second bent side (as modified above, guide defined by body groove that receives 12a, Figs 2a).

Regarding claim 19, Mizushima, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein a circumferential width of the guide is greater than or equal to a sum of widths of the first brush, the blocking member, and the second brush (Fig 2a, Mizushima, as modified, the guide is wider than the combined widths of the two brushes and blocking member together to receive 12a, which has ends or sides that protrude farther in a circumferential direction (than the elements protruding therefrom) to be held in the guide.

Regarding claim 20, Mizushima, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the blocking member has (i) a first surface that faces and contacts one side of the first brush and (ii) a second surface that faces and contacts one side of the second brush, the second surface being parallel to the first surface (the blocking member of Shin has two parallel surfaces, the first of which is parallel to and contacts the adjacent brush in Shin).  It would have been obvious to a skilled artisan that, when the blocking member would be disposed between the parallel brushes of Mizushima, as described above, each of the corresponding blocking member surfaces would be parallel to and contact the respective one sides of the two brushes.  


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, in view of Shin, as applied to claims 1 and 5, and further in view of Eriksson (US 2016/0073841, “Eriksson”), of record.   

 Regarding claims 4 and 6, Mizushima, as modified, discloses the limitations of claims 1 and 5, as described above, but does not explicitly disclose wherein the brush part or guide is disposed in a spiral shape along the outer circumferential surface of the body.  Eriksson is also concerned with a brush roller for a cleaning device, teaching a brush roll defining brushes and a blocking member extending radially therefrom, and further teaches providing the brushes and blocking member in a spiral shape (Figs 4a-d).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the brush part and guide of Mizushima, as modified, in a spiral shape, as taught by Eriksson, as a known configuration to produce the predictable result of effective operation and dust collection.  


Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.  Specifically, to Applicant’s allegation that 
Mizushima does not describe or suggest "a guide that is provided in the outer circumferential surface of the body [and] that is configured to receive portions of the first brush, the blocking member, and the second brush ...," where "the first brush, the blocking member, and the second brush are arranged along the guide and extend parallel to one another," as claimed. Rather, Mizushima's brush bristles 14 and 15 are merely attached to Mizushima's base portion 12, remarks, page 7, para 1, 

Examiner respectfully disagrees, indicating that Mizushima has been reinterpreted, in light of the amendments, such that the guide has been identified as the groove in the outer circumferential portion of the body that receives 12 and the lower ends of the bristles (and of the blocking member, as modified).   With regard to Applicant’s allegation that Shin does not describe or suggest a blocking member between two brushes (remarks, page 7, para 2), Examiner respectfully indicates that such an assertion was not made in the Office action.  Additionally, Examiner has reinterpreted the references so that there would be only two possible locations for the blocking member from which to choose.  That is, a skilled artisan would place the blocking member directly in front of the brush that was intended to keep cleaner, either 14 or 15 in Mizushima.   To Applicant’s assertion that 
the Office Action fails to provide the required "finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success” (remarks, page 7, para 3).

Examiner respectfully disagrees.  As taught by Shin and as explained above, a skilled artisan would have been motivated to provide the blocking member directly in front of the brush (either 14 or 15) to provide the described cleaning effect. 
Finally, to Applicant’s assertion that “Shin appears to teach away from adding from adding additional brushes to place the brushes at both sides of Shin's first member 160, (emphasis added, remarks, page 8, para 2), Examiner respectfully disagrees.  Firstly, it was not asserted that Shin should be modified by adding additional brushes to be on either side of blocking member 160.  In the Office action, the device of Mizushima was modified by incorporating the blocking member of Shin (the reverse of Applicant’s allegation).  Additionally, with regard to Applicant’s argument concerning about the number of bristles and resistance, as described by Shin, Examiner finds Shin teaches the benefit of providing a blocking member is the cited reduction of bristle count and associated lowered resistance, which would improve the cleaning performance (emphasis added, Shin at 6:5-17, as cited by Applicant).  That is, in addition to adding this blocking member to the device of Mizushima, as described above, a skilled artisan could also be further motivated to reduce the bristle count of the associated brush to realize the benefits described by Shin above.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723